DETAILED ACTION
	This action is a response to the filing on 7/14/2022. Examiner acknowledges the amendments made to claims 3, 5, 18, and 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 18, and 19, the closest prior art found is EP 3421085 A1 (Engwall et al., hereinafter Engwall), US 2013/0304503 (Kuefer et al., hereinafter Kuefer) and US 2019/0001152 (O’Connor et al., hereinafter O’Connor). However, the references do not teach the combination of steps that includes the steps of
generating a first set of treatment plans;
determining a subset of the fluence elements, based on the first set of treatment plans; 
generating a second set of at least two treatment plans, wherein the treatment plans ONLY contain weights for the subset of fluence elements; and
calculating, in an operator navigation system comprising a graphical user interface and a navigation control interface, a navigated dose distribution by interpolation of dose distributions associated with the second set of treatment plans.
Claims 2-5 and 7-17 are dependent on allowed matter from claim 1 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791